                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN MATTHEW FINNEGAN                                :       CIVIL ACTION
                                                     :
        v.                                           :
                                                     :
GREYSTAR                                             :       NO. 21-2301

                                          MEMORANDUM

 Savage, J.                                                                             May 21, 2021

        Plaintiff Sean Matthew Finnegan, proceeding pro se, has filed this breach of

contract action against Defendant Greystar, asserting that the federal court has

jurisdiction based upon diversity of citizenship. 1            Consistent with our “independent

obligation to determine whether subject-matter jurisdiction exists, even when no party

challenges it,” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010), we may dismiss a case sua

sponte for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”); Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006). Because Finnegan and

Greystar are citizens of the same state, we shall dismiss the complaint for lack of diversity

jurisdiction.

        Under 28 U.S.C. § 1332, federal district courts have original jurisdiction of all civil

actions “between . . . citizens of different States.” Id., § 1332(a)(1). This means that for

a federal court to exercise diversity jurisdiction, no plaintiff can be a citizen of the same

state as any defendant. Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir.



        1  Finnegan seeks leave to proceed in forma pauperis. See Motion for Leave to Proceed In Forma
Pauperis (Doc. No. 1). Because it appears that he is incapable of paying the costs and fees of filing this
action, his motion will be granted.
2015) (citation omitted).

       A natural person is deemed to be a citizen of the state where he is domiciled.

Lincoln Ben. Life Co., 800 F.3d at 104. A corporation is a citizen of both the state of its

incorporation and the state where its principal place of business is located. GBForefront,

L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018) (citation omitted).

       Listing an address in Philadelphia, Pennsylvania, Finnegan asserts that he is a

corporation incorporated in Pennsylvania with its principal place of business there. 2 He

alleges that Greystar is also a corporation with a Philadelphia address incorporated in

Pennsylvania with its principal place of business there. 3

       Finnegan alleges that the plaintiff and defendant are both citizens of Pennsylvania.

Because Finnegan and Greystar are citizens of the same state, there is no diversity.

Thus, we shall dismiss the complaint for lack of subject matter jurisdiction.




       2  See Complaint (Doc. No. 2) at ECF 1, 3. Because Finnegan signed the complaint with his name,
this would indicate that he is also bringing this action in his individual capacity.

       3   See Complaint at ECF 2, 4.


                                                  2
